 In theMatter of KOBEINCORPORATEDandINTERNATIONALASSOCIATIONOF MACHINISTS,DISTRICTLODGE 94, A. F. OF L.Case No. 21-R4499.Decided November 23,1944LathamcfWatkins, by Mr. Paul R. Watkins,of Los Angeles, Calif.,for the Company.Messrs. E. M: Skagen, Stanley D. Stearns,andKenneth Roberts,ofLos Angeles, Calif., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by International As-sociation of Machinists, District Lodge 94, A. F. of L., herein calledtheUnion, alleging that a question affecting commerce had arisenconcerning the representation of employees of Kobe Incorporated,Huntington Park, California, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before George H. O'Brien, Trial Examiner. Said hearing washeld at Los Angeles, California, on October 31, 1944.The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses and tointroduce evidence bearing ohh the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYKobe Incorporated, is a California, corporation operating - a plantat Huntington Park, California, where it is engaged in the manufac-ture of oil well-producing equipment, precision gages, and aircraft59 N. L. R. B., No. 90.445 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDparts.The Company purchases raw materials valued in excess of$200,000 annually, approximately 75 percent of which originates out-side the State of California.During the same period the Companyproduces products valued in excess of $1,000,000, about 50 percent ofwhich is shipped to points outside the State of California.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION fN VOLVEDInternational Association of Machinists, District Lodge 94, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees because it doubtsthat the Union represents a majority.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Iv.THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesof the Company, including set-up men and lead men, but excludingfactory clerical employees, office employees, timekeepers, truck driver,plant-protection employees, and supervisory -employees, constitute anappropriate unit.The only controversy with respect to the unit con-cerns factory clerical employees and the truck driver.The Company employs approximately 22 factory clerical em-ployees.They are paid on an hourly rate and, are under the super-vision of plant supervisory employees. It further appears that theyspend.a substantial amount of their time performing, manual duties.We shall include the factory clerical employees in the unit.The Union desires that the truck driver be excluded from the uniton the ground that he is eligible for membership in International'The Field Examiner reported that the Union presented 137 authorization cards bear-ing the names of persons who appear on the Company's pay roll of October 6, 1944Thereare approximately 334 employees in the appropriate unit KOBE INCORPORATED447Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, a labor organization affiliated with the American Federa-tion of Labor, as is the Union.The record does hot contain anyfacts concerning the duties of the truck driver.Thus, we will assumethat his duties are those normally performed by a teamster, and assuch, we shall exclude him from the unit._We find that all production and maintenance employees of theCompany, including set-up men, leadmen, and factory clerical em'ployees, but excluding office employees, timekeepers, the truck driver,plant-protection employees and all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges - in the-,,status of employees, or effectively recommend suchaction, constitutes a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by-secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-toll period immediately preceding the date' of the Directionof Election herein, subject to the limitations and additions set forthin the-Direction.The Company contends that its employees presently in the armedforces of the United States should be afforded an opportunity to vote.We are not unmindful of the fact that- employees on military leave re-tain their status as employees and, therefore, have a real interest in thechoice of a bargaining representative.For this reason, our Directionof Election will provide, as has been the case in the past, that thosewho appear at the polls in the election shall be allowed to vote if other-wise eligible.However, the Company urges that, to assure an oppor-tunity for all the employees in the armed forces to vote, a provisionshould be included in the Direction of Election requiring the RegionalDirector to mail ballots to each such employee.We find such asuggestion to be unfeasible for the reasons stated inMatter of MineSafety Appliances Co.,55 N. L. R. B. 1190.When it is determinedthat service men have returned to their employment in sufficient num-bers so that they comprise a substantial percentage of the employeesin an appropriate unit in which we have certified a collective bar-gaining representative, a new petition for the investigation and certi-fication of a bargaining agent may be filed with the Board. In thismanner, employees in the armed forces, who were unable to cast a vote,will be afforded an opportunity to affirm or change the bargainingagent selected in their absence.618683-44-Vol. 59-30 448DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested-,in_the_ NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it ishereby-DIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Kobe Incorpo-rated, Huntington Park, California, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twenty-first'Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Inter-national Association of,:Machinists, District Lodge 94, A. F. of L., forthe purposes df collective bargaining.